Citation Nr: 0936617	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-30 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from December 1946 to March 
1949, from June 1954 to May 1957, and from July 1957 to 
January 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A Travel Board hearing in front of the undersigned was held 
in August 2009.  A transcript of the hearing has been 
associated with the claim file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that additional development is required 
before the claim for an increased rating for PTSD may be 
adjudicated.  Specifically, at the Board hearing of August 
2009 the Veteran testified that he has been going for 
individual counseling at the VA for his service-connected 
PTSD.  He further testified that he goes for counseling 
approximately every 6 weeks.  A review of the claim file 
shows that the most recent VA outpatient treatment records on 
file are from August 2007.  Therefore, there are over two 
years of pertinent treatment records which have not been 
obtained.  

Furthermore, it is determined that an examination is 
necessary in order to accurately assess the severity of the 
Veteran's PTSD.  The Board acknowledges that a VA examination 
was performed in July 2007.  However, information provided at 
the Veteran's August 2009 hearing before the undersigned 
indicates that his condition may have worsened since his last 
examination.  Indeed, the Veteran stated that he had more 
frequent nightmares and more panic attacks.  Therefore, an 
examination is necessary to properly assess the current level 
of disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO should request all VA outpatient 
treatment records pertaining to the treatment 
of the Veteran's PTSD from the VAMC at 
Montgomery, Alabama from August 2007 through 
the present and associate them with the claim 
file.  

2.  The Veteran should be scheduled for a VA 
mental examination with a psychiatrist to 
determine the current severity of his PTSD.  
The claims folder must be made available to 
the examiner and reviewed in conjunction with 
the examination.  The examiner should be 
asked to comment on the severity of the 
Veteran's PTSD, to include whether the 
Veteran has any occupational or social 
impairment due to his service-connected PTSD.  
Examination findings should be reported to 
allow for evaluation of PTSD under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  A GAF 
score should be reported. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted for 
PTSD.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



